Citation Nr: 0819543	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hands 
cold weather injury residuals, to include arthritis.

2.  Entitlement to service connection for bilateral feet cold 
weather injury residuals, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1953 to June 1955, including service in 
Korea. 

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing at the RO (Travel Board) in 
September 2007.  This matter was remanded in November 2007 
for further development.  

In April 2008, the veteran's representative submitted a 
motion to have the case advanced on the docket.  The motion 
was granted by the Board in May 2008 pursuant to 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case was previously remanded for a VA examination with 
medical opinion.  The veteran's representative correctly 
points out that the Board remand included a direction that 
certain private medical opinions be addressed by the VA 
examiner.  The representative also correctly points out that 
this was not done.  Although the Board regrets further delay, 
it must agree with the veteran's representative that another 
remand is necessary.  Stegall v. West, 11 Vet.App. 268 
(1998).  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA cold injury examination 
to ascertain whether the veteran suffers 
from any residuals of cold injury to the 
hands and/or feet, to include any 
arthritis.  It is imperative that the 
claims file be reviewed in connection 
with the examination.  The examiner 
should assume for the sake of argument 
that the veteran was exposed to cold 
during his Korean service and the 
examiner should clearly respond to the 
following questions:

     a)  Please indicate whether there 
any current residuals of cold injury to 
the hands and/or feet (neurological, 
circulatory, and/or arthritic)?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any arthritis of the hands and/or 
feet is causally related to cold exposure 
during the veteran's Korean service?

     c)  Please expressly address your 
reasons for agreeing or disagreeing with 
the medical opinions of record by Gerard 
Oghlakian, M.D. and Ravi V. Krishnan, 
M.D.

2.  After completion of the above, the RO 
should review the VA examination report 
and opinion.  If the directions set forth 
in the above paragraph number 1 have not 
been followed, then the RO should return 
the file to the VA examiner for 
compliance.  

3.  The RO should then review the 
expanded record and determine if the 
claims can be granted.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



